Citation Nr: 0822512	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  02-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for schizophrenia.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 16 to March 28, 
1956. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which denied an increased rating for the veteran's 
schizophrenia, and an August 2002 decision which denied 
entitlement to TDIU.  A personal hearing at the RO was held 
in August 2002.  The Board remanded the appeal for additional 
development in November 2003.  

In July 2006, the Board denied the claims for an increased 
evaluation for schizophrenia and a TDIU, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In February 2008, the 
Court granted a Joint Motion for Remand of the July 2006 
Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Remand.  

In the Joint Remand, it was argued that VA did not assist the 
veteran in the development of his claim under the Veterans 
Claims Assistance Act (VCAA).  Specifically, that VA did not 
make any attempt to obtain potentially relevant records from 
the veteran's former employer, including any medical records.  

The duty to assist includes making reasonable efforts to 
obtain relevant private and employment records identified by 
the claimant unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Inasmuch as no attempt has been made to 
obtain the veteran's employment records, the Board is 
compelled to remand the appeal to obtain all available 
records from the veteran's former employer.  

The Board is also required to discuss its reasons and bases 
for assigning a particular disability rating with reference 
to the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  As the appeal must be remanded on other grounds, 
the Board is of the opinion that the veteran should be 
afforded another VA psychiatric examination to determine the 
current severity of his service-connected schizophrenia and 
how it impacts on his ability to find and maintain 
substantially gainful employment.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for his claims for an 
increased rating and TDIU, including what 
is required to establish a disability 
rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).  

The veteran should be advised that he may 
submit any other evidence in his 
possession or which he is able to obtain 
documenting marked interference with 
employment attributable to his service-
connected disorder.  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all private 
medical care providers who treated him 
for his schizophrenia since 2005.  After 
securing the necessary releases, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

3.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
and the Outpatient Clinic in Ponce for 
psychiatric treatment from 2005 to the 
present.

4.  After obtaining written consent from 
the veteran, the AMC should contact his 
former employer (Juana Diaz Municipality) 
and obtain copies of any employment 
medical records.  The employer should 
note the beginning and ending dates of 
any employment; time lost from gainful 
employment due to his service-connected 
disability, and whether any concessions 
were made to the veteran because of his 
psychiatric disorder.  The specific 
reason for his termination should be 
reported.  

5.  After obtaining as many of the above 
records as possible, the veteran should 
be afforded a VA psychiatric examination 
in order to determine the severity of his 
service-connected schizophrenia, alone, 
and how it affects his ability to be 
gainfully employed.  All indicated tests 
and studies are to be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.    

The examiner should also provide an 
opinion concerning the impact of the 
veteran's schizophrenia, alone on his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
schizophrenia have been provided, and 
whether the examiner has responded to all 
questions posed.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

7.  After the requested development has 
been completed, the claims must 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney must be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


		
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

